Citation Nr: 0107064	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  98-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION


The veteran had active duty from November 1968 to July 1971.  
This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Buffalo, New York 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the February 1998 rating decision to 
which the veteran submitted his notice of disagreement also 
denied entitlement to nonservice-connected pension.  This 
issue was reflected on the statement of the case, to which 
the veteran also submitted a timely substantive appeal.  
However, a subsequent, November 1999, rating decision granted 
entitlement to nonservice-connected pension.  This comprises 
a total grant of the benefit sought concerning this issue.  
Thus, the issue of entitlement to nonservice-connected 
pension is no longer before the Board.

The veteran had a hearing before the undersigned in 
Washington, D.C., in December 2000.  At that time it was 
agreed that the issues still in need of appellate review are 
the ones now cited on the title page.  A transcript of that 
hearing is on file.


REMAND

The Board has reviewed the record and finds that further 
development is necessary prior to the completion of appellate 
action. 

First, the Board observes that the veteran served on active 
duty during the Vietnam Conflict, and that service personnel 
records show that he was stationed in the Republic of South 
Vietnam from May 1969 to June 1971, and that his Military 
Occupational Specialties (MOSs) were grader and air 
compressor operator.  The veteran testified in December 2000 
before the undersigned Member of the Board, that, in essence, 
he was subjected to combat-like conditions during his service 
in the Republic of South Vietnam, and that his PTSD derives 
from these stressful experiences.  Specifically, he testified 
that while assigned to the 531st and 507th Combat Engineering 
Detachments his job was to operate heavy machinery to do such 
work as build landing zones, clear land, and build roads; and 
that he was placed on temporary duty assignment with other 
units in III Corps to perform other similar work, such as 
clear areas or repair blown-up runways.  These units include 
the 1st, 9th, 25th Infantry and the 1st Cavalry.  The veteran 
further stated that he participated in convoys for 20th 
Brigade.  He testified he performed these assignments in 
combat conditions and, as a result, witnessed the death and 
injury of others, and was himself twice wounded, receiving 
shrapnel wounds to the scalp and hand.  Both injuries 
required treatment in field hospitals, including stitches.  
The Board notes that a February 1998 VA general medical 
examination report is of record and reveals findings of three 
scars in the right hand, measuring up to 3" in length.

The RO referred this case to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).  USASCRUR forwarded 
Operating Reports/Learning Lessons compiled for Headquarters, 
Long Bihn Post, the base camp for the units to which the 
veteran was permanently assigned while in country.  These 
documents reflect that the Post was under frequent enemy 
attack; yet, it is the veteran's testimony that his temporary 
assignments frequently kept him away from the post.  
Furthermore, a letter from USASCRUR referred the RO to the 
Director, National Personnel Records Center (NPRC) in order 
to obtain copies of Morning Reports and other such reports 
which could be used to verify daily personnel actions.  It 
does not appear that there was follow up with USASCRUR's 
recommendation, to request copies of the veteran's temporary 
duty orders, to further search for service medical records 
including clinical medical records, or to complete any other 
development in order to verify either the veteran's 
participation in combat or his specific stressors.

Second, the veteran testified that he injured his back while 
on active duty.  Specifically, he describes being thrown off 
a bunker and landing on his left hip and lower spine on top 
of a large rock.  He stated he was initially paralyzed from 
the pain.  He was taken to a field medical facility, the 25th 
Evac., where he was treated for several days.  The veteran 
avers that he has continuously manifested a lower back 
disability since then.  In essence, he avers that the lower 
back disability he now has is the result of that initial 
inservice injury.  Service medical records do reflect 
observation of a low back contusion.  In addition, private 
medical records show evidence of current lower back 
disability:  degenerative disease of the lumbar-sacral spine 
and low back syndrome, diagnosed in April 1997.  

The veteran testified that a Dr. M. of Robert Packer Hospital 
in Sayre, Pennsylvania has told him that his currently 
manifested lower back disability is the result of the 
inservice injury.  This opinion is not of record.  In 
addition, the veteran testified, and the record reflects, 
that he has received treatment from various VA Medical 
Centers (MCs), including Oswego and Syracuse, New York; 
Sayre, Pennsylvania; and Tucson, Arizona.  The Board further 
notes that although the RO did obtain records used by the 
Social Security Administration (SSA) in finding the veteran 
disabled, these records do not comprise a complete record of 
the veteran's treatment for either his back or his PTSD.  
Rather, these records show that the veteran has been treated 
in other medical facilities, including the VAMC in Bath, New 
York.  In addition, these records and others present in the 
claims file reveal intervening back injuries, the first of 
which is documented in 1973; the most recent, in 1995.

Finally, the Board observes there was a significant change in 
the law during the pendency of this appeal.  Specifically, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), among other things, redefined the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  Due to this change in the 
law, a remand is required in this case for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to verify 
either the veteran's participation in 
combat or his specific reported 
stressors.  If necessary, the RO should 
request from the veteran additional 
specific information concerning events 
during service that are considered to be 
stressors-including, but not limited to, 
his being struck in the scalp and hand by 
shrapnel, the death of Pinkly at Cam 
Ranh, and his temporary assignment to 
various other units, such as the 1st, 9th, 
and 25th Infantry and 1st Cavalry.  The 
veteran should be advised that must 
provide specific information concerning 
the events, dates, places, and persons 
and units involved for a meaningful 
search for, and verification of, 
information.

2.  The RO should again request that 
USASCRUR provide information to verify 
events claimed as stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 part 
3, chapter 5, paragraph 5.14.  In 
addition, the RO should complete any and 
all follow-up actions referred by 
USASCRUR, including requesting Morning 
Reports and other such reports which 
could be used to verify daily personnel 
actions from NPRC.  Furthermore, the RO 
is asked to specifically request copies 
of any and all orders concerning the 
veteran, formal and informal, including, 
but not limited to, any and all temporary 
assignments.

3.  The RO should obtain any and all 
service medical and clinical medical 
records in existence under the veteran's 
name and/or service number for treatment 
received in the South Republic of 
Vietnam.  The RO is requested to make 
specific attempts to obtain any service 
medical and clinical medical records in 
existence under the veteran's name and/or 
service number from the 194th Medical 
Dispensary, the 25th Evac and any and all 
medical and field medical facilities 
associated with the 531st and 507th 
Engineering Detachments; 101st Airborne 
at Bien Hoa; 1st, 9th, and 25th Infantry 
and 1st Cavalry; Long Binh Post; and in 
or around Cu Chi.

4.  Should the RO be unable to find 
service medical, clinical medical, and 
service personnel records, the RO should 
use alternative sources to obtain them, 
using the information of record and any 
additional information the veteran may 
provide.  If necessary, the RO should 
request that the veteran or his 
representative provide further 
information.  If these records are 
unavailable, the RO should also consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
these service medical, clinical medical, 
and service personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29.

5.  The RO should afford the veteran an 
opportunity to procure lay statements 
from persons who may have witnessed the 
events he identifies as stressors.

6.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated him for his 
PTSD and lower back disability.  The RO 
should, in addition, procure duly 
executed authorization for the release of 
private medical records.

7.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for his 
PTSD and lower back disability that are 
not already of record.  The RO should 
ensure that it has all obtainable 
treatment records of which it has 
knowledge.  In particular, the RO should 
obtain any and all records of treatment 
accorded the veteran for his PTSD and/or 
lower back disability from VAMCs in Bath, 
Binghamton, Oswego, and Syracuse, New 
York; Sayre, Wilkes-Barre, Pennsylvania; 
and Tucson, Arizona since his discharge 
from active service in 1971; by Dr. M.; 
and from Robert Packer Hospital in Sayre, 
Pennsylvania.  The RO is directed to the 
transcript of the veteran's December 2000 
testimony, in which he notes that while 
there is a VA outpatient clinic in Sayre, 
Pennsylvania, it was not there at the 
time of his initial treatment at that 
facility.  Thus, the RO is asked to 
carefully request both private and VA 
treatment records from this facility.

8.  The RO should provide Dr. M., if 
located, with the opportunity to provide 
an opinion as to the etiology of the 
veteran's currently diagnosed lower back 
disability, and its connection, if any, 
with his inservice lower back injury.  
The RO should also notify the veteran 
that such opinion is being requested, and 
advise the veteran of the reasons the 
opinion is being requested.

9.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative, if 
any, should be informed of the such 
negative results.  38 C.F.R. § 3.159 
(2000).

10.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

11.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination for an opinion regarding his 
lower back disability.  After reviewing 
the records and examining the veteran, 
the examiner is requested to express an 
opinion as to the following questions:

(a)  What is the nature and extent of the 
veteran's current lower back disability?

(b)  Is it as likely as not that the 
veteran's currently diagnosed lower back 
disability is the result of his reported 
inservice lower back injury, or if 
arthritis is diagnosed, if that arthritis 
was manifested within one year following 
his discharge from active duty?

(c)  The examiner is requested to comment 
upon any intervening accidents and/or 
injuries, including the 1973 lifting 
injury and the 1995 motor vehicle 
accident.  The examiner is asked to 
indicate what, if any, effect these 
intervening accidents had upon the 
veteran's lower back and to determine, if 
possible, what portion of his currently 
diagnosed lower back disability is the 
result of these accidents and any other 
intervening accidents, as opposed to the 
inservice injury.  If the examiner cannot 
so determine, s/he should so state.

The examiner is asked to identify the 
information on which s/he based the 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon. 

12.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

13.  Thereafter, these matters should be 
readjudicated by the RO.  If the benefits 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





